Citation Nr: 0736638	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, to include as the result of personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDING OF FACT

The veteran's alleged inservice stressors have not been 
verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  §§ 1110, 1131(West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the veteran 
does not allege that her PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
veteran engaged in combat with the enemy.  Therefore, her lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

In Patton v. West, 12 Vet. App. 272, 277 (1999), the United 
States Court for Veterans Claims (Court) advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 272.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).  

In this case, by letter dated December 5, 2003, including an 
enclosed PTSD questionnaire, the veteran was asked to 
identify sources in addition to her records, and provide 
evidence of behavior changes to corroborate the occurrence of 
her claimed stressors.  

In a PTSD questionnaire, received in January 2004, the 
veteran asserted a number of inservice stressors.  She has 
essentially reiterated these assertions in later 
communications.  

In that questionnaire, the veteran contends that she was 
subjected to sexual harassment and assault while stationed in 
Pensacola, Florida between 1975 and 1978.  Specifically, that 
her supervisor, Chief "G", "fondled me emotionally [and] 
mentally tried to control me", bullied her into dating his 
friends, made derogatory remarks of a sexual nature, showed 
up at her trailer, drunk, expecting to have sex with her, and 
retaliated against her for not having sex with him by giving 
her unpleasant assignments and not talking to her.  She also 
states that she was subjected to racial slurs at this time 
because one of her friends was black.  

Additionally, she reported that at one point she arrived at 
the base dental office and was told to go to an x-ray 
darkroom where she was fondled by an unknown person.  The 
veteran contends that she complained about Chief G to an 
officer, Lieutenant "H", at that duty station.  Finally, 
she stated that after three years or this treatment she 
transferred to a duty station in Spain.

The veteran also claims stressors she contends occurred 
between 1978 and 1980, at her next duty station in Rota, 
Spain.  Specifically, that a male coworker, who was a 
"Spanish National" harassed her by suggesting that they 
"'would be good together' on [and] on [and] on."  She 
reports that she later told her fiancé of this, who in turn 
approached her co-worker's supervisor, that the co-worker 
denied the allegations, and the veteran was forced to 
apologize.  She further contends that she was told to "keep 
quiet or get thrown out of Spain" and that she was unaware 
that the co-worker had a sibling who carried a very high rank 
in the Spanish military.  

Finally, the veteran stated that this co-worker continued to 
make inappropriate sexual comments to her and that by the 
time it came for her to reenlist, he had ruined her career.  

In response to a PTSD questionnaire section asking the 
veteran to identify other sources of information regarding 
her alleged stressors, the veteran stated that she did not go 
into therapy until she left her husband after 21 years of 
marriage.  She argued that she had problems with her second 
marriage, and explains that her therapist has told her that 
sexual harassment during service may have contributed to her 
marital problems.  

Neither service personnel nor service medical records, which  
are very detailed, make mention of any assaults, coerced 
sexual activities, or reports of inappropriate behavior by 
the veteran's supervisor or from any other persons, providing 
evidence against this claim.  

Service medical records contain an October 1976 report of 
epigastric pain, tension, "bad nerves, tensed up" and that 
the veteran was tearful.  That note reports that the veteran 
was single and had experienced an increase in symptoms since 
an engagement was broken two weeks earlier.  She was 
prescribed psychological counseling.  

The Board must find that the report of 1976 provides evidence 
against the PTSD claim, clearly indicating a problem not 
associated with the stressors cited above as the basis of her 
problem at that time.  Importantly, while the veteran noted 
to this doctor that an engagement was broken two weeks 
earlier, she failed to note any of the problems she now cites 
as the basis for her PTSD claim, undermining her current 
statements to the Board. 

A February 1980 report of medical history contains the 
veteran's endorsement that she did not then have, nor had 
ever had, nervous trouble of any sort or depression or 
excessive worry, providing more evidence against this claim.  

An enlisted performance record is contained in service 
personnel records received from the National Personnel 
Service Center.  This shows that the veteran received 
professional performance ratings either improving or 
remaining the same from July 1975 to July 1978, the only 
exception being a decrease in military behavior from 3.8 to 
3.6 from January 1978 to July 1978, but with an increase in 
ratings in all other categories during this same period (3.8 
to 4.0 in professional performance, 3.8 to 4.0 in military 
appearance, 3.6 to 3.8 in adaptability).  She was recommended 
for advancement to enlisted pay grade 5 (SK2) in July 1978 
and advanced to SK2 in December 1978.  A December 1979 entry 
indicates a different rating standard, showing the veteran to 
be rated as EEU for professional performance, SUU for 
military behavior, SUU for leadership and supervisory 
ability, and EEU for military appearance.  Of note is that 
prior to advancement to SK2, the column for leadership and 
supervisory ability was marked as not observed.

Although not included in the records obtained by VA, the 
veteran has submitted a performance evaluation report for the 
period from August 1978 to December 1979.  This report 
contains a reference for the meaning of abbreviations used to 
rate enlisted pay grades 5 and 6 and indicates that SUU 
stands for superior to most (upper), EEU stands for typically 
effective (upper) and IMP stands for impressive (appearance 
only).  This also provides that XEM stands for exemplary 
(conduct only).  Other than the codes listed for 'not 
observed' and those used only for conduct and appearance, the 
available codes cover a 10 step range, increasing in quality 
from the first to the tenth.  

This evaluation shows that the veteran received a mark of EEU 
(the sixth mark out of the ten) for direct, counsel, conduct, 
and overall performance.  She received a mark of EEL (fifth 
out of the ten) for flexibility, cooperation, intercultural 
relations, and for an equal opportunity category.  She 
received an SUU (seven out of the ten) for reliability and 
she received the highest available mark for personal 
appearance.  

This report also provides a narrative that is both positive 
and negative.  For example, on a positive note, the narrative 
states that the veteran did an excellent job and that any 
task that allowed her to work independently, and did not 
involve other people was accomplished in a professional 
manner.  This narrative also contained the following:

Since being advanced in November 1978 
Petty Officer [the veteran] has 
experienced difficulty in assuming the 
duties and responsibilities of a second 
class petty officer.  Her knowledge of 
her rating is above her contemporaries 
but she has encountered problems in her 
ability to manage people as a supervisor.  
Her leadership style tends to create 
hostility in the work center due to her 
authoritarian approach.  Petty officer 
[the veteran] also had some minor 
problems getting along with people in the 
department, especially with the host 
Spanish Nationals.  She has at times 
shown indifferent attitude towards them 
and has uttered pharses [sic] which are 
not conducive to a good intra-cultural 
relations.  She has been counseled 
concerning this trait and its effect upon 
the department and the command.  

The veteran also submitted an evaluation report for the 
period between February 1978 and July 1978.  This report 
contains no negative comments in the narrative.  Marks given 
in this report are on another scale, but with ten options.  
She received the highest mark for military appearance, the 
second highest (ninth out of the ten) for adaptability, the 
third highest mark (seventh out of ten) for military 
behavior, and the highest mark for professional performance.  
Leadership and supervisory ability was marked as "not 
observed".  

The Board finds that the reports of her conduct during 
service, overall, provide more evidence against this claim, 
failing to indicate PTSD symptoms or problems that might 
indicate a PTSD/assault case, as indicated within Manual M21-
1.

In a September 2007 statement, the veteran's representative 
argued that the decrease in performance marks in the period 
from August 1978 to December 1979 constitutes a "behavior 
change" indicative of personal assault.  He also argued that 
the references to the veteran's difficulties with Spanish 
Nationals reflects the above described harassment by the co-
worker in Spain, who was a Spanish National.  

The Board does not find this argument persuasive.  During the 
evaluation period of August 1978 to December 1979, the 
veteran had been promoted to a pay grade that included 
supervisory duties.  There was no previous evaluation period 
with which to compare her behavior in a supervisory position.  
Thus, this report does not reflect any change in behavior.  
That the veteran appears to have had cultural difficulties 
with Spanish Nationals is not evidence that she was 
traumatized by a co-worker who happened to be a Spanish 
National.  Any finding that her cultural difficulty with 
Spanish Nationals resulted from some such trauma would amount 
to no more than mere speculation.  Mere speculation does not 
fall within the meaning of reasonable doubt afforded to 
veterans on evidentiary matters.  See 38 C.F.R.  § 3.102.  

In short, the Board does not find the veteran's lack of 
exemplary performance as a supervisor or her cultural 
difficulty with Spanish Nationals to be evidence of a 
"behavior change".  

Also considered by the Board is the veteran's statement in 
her March 2005 letter regarding her transfer to a duty 
station in Rota, Spain.  She stated that 

During the end of my tour in Pensacola, 
12/77, Sr. Chief tried to get me a tour 
in HI.  He had it all arranged, without 
much input from me, then went on annual 
leave.  Another coworker ... had me call 
the 'detailer' in DC and during the 
course of a couple of days; I had decided 
not to go to HI but decided on a tour to 
Rota, Spain.  When Sr. Chief found out 
that I had changed my tour without asking 
him, he not only ignored me, but would 
not come into the same room with me.  For 
2 weeks he continued this behavior, not 
at all acknowledging me as a Sailor, 
female, coworker, human being, nothing.  
I had to call him at his home to finally 
explain to him about what had transpired.  
I was insane!  I was becoming insane.  

To the extent that the veteran seeks to show that she sought 
a transfer to avoid the work situation with Chief G., service 
personnel records provide a rather different picture of these 
events, undermining the veteran's contentions and providing 
evidence against her claim.  

A document from September 1977 shows that a request was made 
to the Chief of Naval Personnel to extend the veteran's 
enlistment for six months so that she could make a decision 
regarding career intentions.  That same month, a detailer, 
SK1 "W", disapproved the request because the veteran was 
ineligible for extended shore duty.  This document states 
that if the veteran should desire to reenlist under the Guard 
II program or extend enlistment for an overseas assignment, 
she was invited to contact the detailer.  A document dated in 
November 1977 shows that the veteran extended her enlistment 
for an additional 27 months for no promise made to her except 
guaranteed duty in Rota, Spain.  

These service personnel records provide strong evidence 
against any finding that the veteran was motivated by 
stressors, including any personal assault, to transfer to 
Spain.  Rather, she was simply ineligible to remain on shore 
duty unless she elected one of two options, which she did 
elect (the duty overseas).  Obvious from these records is 
that the U.S. Navy, not the veteran, decided that she could 
not extend her shore duty in the United States.  

The Board finds the documents highly probative that the 
veteran's duty station transfer overseas is not evidence of 
an inservice stressor experienced at her Florida duty 
station.  Additionally, although the veteran reports that she 
told a military officer, Lieutenant H, of the alleged actions 
of Chief G, there are no reports in her personnel folder to 
this effect in very detailed records.  This is more evidence 
against a finding that this alleged stressor causing PTSD 
occurred.  

Post-service evidence of record similarly provides evidence 
against the veteran's claim as it does not tend to verify her 
claimed stressors.  

Post-active service military medical records show that the 
veteran was found to have premenstrual syndrome mood swings.  
January 1998 notes from Kaiser Permanente show that the 
veteran was treated for classic premenstrual syndrome 
depression.  Additional records from this provider show that 
the veteran was prescribed Paxil as do records from the 
Sandia Health System from January 2003.  July 2002 treatment 
notes from St. Joseph Healthcare report that the veteran 
suffered from anxiety and depression from stress caused by 
her husband's drinking.  

The fact that the veteran made reference to a post-service 
stressor (husband's drinking) rather than a service stressor 
(assaults/harassment in service) provides highly probative 
factual evidence against this claim.

Insurance forms, from Cimarron Health Plan, document mental 
health treatment of the veteran by M.B.-D., Ph.D., from July 
2001 to October 2001.  These documents, and a narrative by 
M.B-D, refer to post-service events and document treatment of 
the veteran for depression.  These records indicate that PTSD 
was not applicable to the veteran's case, providing yet more 
evidence against this claim.  

Of record is a letter and mental health treatment notes from 
"J.W.", LISW, Ph.D.  In an October 2005 letter, this 
practitioner stated that she first treated the veteran for 
depression in November 2003, referred her for inpatient 
hospitalization and had a post-service follow-up visit with 
the veteran in November 2003.  Treatment notes from November 
2003 report the veteran's experiences with her then current 
spouse and a prior spouse.  These notes record that the 
veteran had military service but do not refer to incidents 
during that service.  

Simply stated, none of these aforementioned post-service 
records make any mention of PTSD or of any incidents during 
the veteran's military service, providing extremely probative 
evidence against the PTSD claim.  

VA treatment records from December 2006, list a diagnosis of 
PTSD.  These records contain the veteran's report of the 
above referenced inservice stressors as well as the recent 
death of her second husband.  Specifically, the notes refer 
to the veteran being "farmed out" for sexual favors to her 
supervisor's friends while stationed in Florida, and being 
subjected to sexual harassment while stationed in Spain.  VA 
clinic notes from March 2007 also contain the veteran's 
reports of being physically abused over the prior five years 
by her husband, including that she was assaulted at knife and 
gunpoint.  

In general a medical provider cannot provide supporting 
evidence that a claimed inservice event actually occurred, 
based merely on a post-service medical examination.  Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).  The Board is 
cognizant of the Court's later statements that its language 
in Moreau was stated in the context of PTSD claims based on 
other than personal assault.  Patton v. West. 12 Vet. App. 
272, 280 (1999).  The Court explained that, to the extent 
that the M21-1 required special development for personal 
assault PTSD claims, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis" the categorical rejection stated in 
Moreau was not operative.  Id.  In so doing, the Court cited 
YR v. West, 11 Vet. App. 393,397-99(1998).  

In YR, the Court found that the Board had failed to discuss 
evidence obtained under hypnosis by a mental health 
professional, of an alleged rape during service.  Id.  

Here, the Board affords no probative value to the restatement 
of the veteran's alleged stressors by a VA clinician or to 
the veteran's report that a therapist told her that her 
marital problems may be the result of earlier sexual 
harassment.  These reports are not hypnosis derived accounts 
but merely the same reports from the veteran communicated to 
a mental health professional rather than to the RO.  Under 
these circumstances, the mere fact that the mental health 
professional believed these accounts does not act as 
corroboration of the alleged events.  To find otherwise would 
nullify the requirement for corroboration of noncombat 
stressors by other than the veteran's own accounts of those 
stressors.  Although there are special evidentiary 
requirements for PTSD claims based on personal assault, those 
requirements do not amount to accepting the veteran's account 
of events, reported more than 20 years after the alleged 
occurrence of the events, merely because that account was 
repeated by a mental health professional.  

Furthermore, the complete absence of any mention of inservice 
stressors not only during service, but not until over 20 
years after the alleged occurrence of the events, provides 
some evidence against finding that the events occurred.  

The Board has considered whether a medical opinion is 
necessary to determine if any behavior changes during service 
corroborate the veteran's accounts.  However, upon review of 
her service personnel and medical records and as explained 
above, the Board finds no behavior changes during service or 
even anytime shortly after service.  Thus, the opinion of a 
medical professional as to her August 1978 to December 1979 
evaluation would not provide additional probative evidence in 
this case.  

Based on the above, the Board finds that no credible 
supporting evidence to corroborate the inservice stressors 
alleged by the veteran and significant evidence against such 
a finding.  In sum, the preponderance of evidence of record 
is against a finding of verification of the occurrence of the 
alleged inservice stressors.  As such, the claim for 
entitlement to service connection for PTSD must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify, with regard to all but 
assignment of disability ratings and effective dates, was 
satisfied by way of letters sent to the appellant on December 
5, 2003 and April 7, 2004 that fully addressed all four 
notice elements and were sent prior to the initial AOJ 
decision in this matter.  These letters informed the 
appellant of what evidence was required to substantiate her 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the AOJ.

Here, the duty to notify with regard to assignment of 
disability ratings and effective dates was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the appellant on March 20, 2006.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued on August 25, 2006 
and April 20, 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the preponderance of 
evidence is against a finding of the occurrence of the second 
factor listed above, an in-service event, disease, or injury.  
As explained above, the Board finds none of the factors, such 
as behavior changes, that may require a medical opinion in 
PTSD claims based on personal assault, to be present in this 
case.  More importantly, the Board finds that there is 
significant evidence against such a finding.  Remanding this 
case to obtain a medical opinion could not substantiate the 
veteran's inservice stressor because there is simply no 
evidence contemporaneous to the alleged occurrence of the 
claimed inservice stressors.  Furthermore, absent credible 
evidence of the alleged stressors, a diagnosis that the 
veteran suffers from PTSD would not change the outcome of 
this decision.  For these reasons, the Board declines to 
afford the veteran a VA examination or obtain a medical 
opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records and VA 
treatment records are associated with the claims file.  Also 
of record are private treatment records and/or letters from 
the Cimarron Health Plan; "J.C.", LISW, PhD; the Sandia 
Health System; Kaiser Permanente, and St. Joseph's 
Healthcare.  

In September 2005, the veteran provided VA with Authorization 
and Consent to Release Information forms for treatment 
records from "S.P.", LISW, "M.B.-D.", LPPC, and Memorial 
Hospital.  VA subsequently requested these records without 
success.  

In January 2006, the RO informed the veteran that records 
from these sources had not been obtained and that it was her 
responsibility to make sure VA received the records.  A note 
dated in April 2006, indicates that the veteran was unable to 
locate the records of "M.B.-D." and "S.P." and requested 
that VA proceed with her claim.  No records have been 
received by VA from Memorial Hospital and the veteran was 
again made aware of this in an April 2007 supplemental 
statement of the case.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained or, as 
explained above, that VA has not carried out its duty in 
seeking to obtain.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for post traumatic stress 
disorder, to include as the result of personal assault, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


